 



EXHIBIT 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT
     This AGREEMENT is entered into as of March 31, 2006 (the “Effective Date”),
by and between MASTEC, INC. (the “Company”) and ALBERTO DE CARDENAS (the
“Employee”).
     WHEREAS, the Company and Employee entered into that certain Employment
Agreement dated November 16, 2006 (the “Agreement”);
     WHEREAS, the Company and Employee desire to amend the Agreement in order to
comply with the recently promulgated deferred compensation rules.
     NOW THEREFORE, in consideration of the promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
     1. A new paragraph p is hereby added to Section 12 of the Agreement to read
as follows:
          “o. Compliance with Section 409A: To the extent the Employee would
otherwise be entitled to any payment (whether pursuant to this Agreement or
otherwise) during the six months beginning on termination of employment, that
would be subject to the additional tax imposed under Section 409A of the Code
(“Section 409A”), (i) the payment will not be made and (ii) the payment, with
interest at the rate being paid by the Company on its senior credit facility
(the “Senior Credit Interest Rate”) determined as of the date of termination of
the Employee’s employment, will be paid to the Employee on the earlier of the
six-month anniversary of the Employee’s date of termination of employment or the
Employee’s death or disability (within the meaning of Section 409A). Similarly,
to the extent the Employee otherwise would be entitled to any benefit (other
than a payment) during the six months beginning on termination of employment
that would be subject to the Section 409A additional tax, the benefit will be
delayed and will begin being provided (together, if applicable, with an
adjustment to compensate the Employee for the delay) on the earlier of the
six-month anniversary of the date of termination, death or disability (within
the meaning of Section 409A). It is the Company’s intention that the benefits
and rights to which the Employee could become entitled in connection with
termination of employment comply with Section 409A. If the Employee or the
Company believes, at any time, that any of such benefit or right does not
comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of such arrangement such that it complies.”
     2. In all other respects, the Agreement shall remain unchanged by this
Amendment.
     EXECUTED as of the date first above written.

            MASTEC, INC.
      By:   /s/ Austin J. Shanfelter         Name:   Austin J. Shanfelter       
Title:   Chief Executive Officer        EMPLOYEE
      By:   /s/ Alberto de Cardenas         ALBERTO DE CARDENAS             

